--------------------------------------------------------------------------------

Exhibit 10.14
 
RPC, INC.


FIRST AMENDMENT TO
1994 EMPLOYEE STOCK INCENTIVE PLAN
AND
2004 STOCK INCENTIVE PLAN


RPC, Inc. (the "Company"), a corporation organized under the laws of the State
of Delaware, by resolution of its Board of Directors has adopted this First
Amendment to its 1994 Employees Stock Incentive Plan and its 2004 Stock
Incentive Plan (the "Plans"), effective as of July 25, 2006.


1. Each of the Plans is hereby amended to the extent necessary to provide as
follows:


If the outstanding shares of common stock of RPC, Inc. (the “Company”) are
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of any recapitalization, reclassification,
stock split, stock dividend, combination or subdivision of the common stock of
the Company, or similar transaction involving the outstanding equity interests
in the Company (each, a “Change in Capitalization”), then, subject to any
required action by the stockholders of the Company, the number and kind of
shares of Company stock underlying each stock option, restricted stock award, or
other equity award (and, where applicable, the exercise price per share) shall
be proportionately and equitably adjusted for any increase or decrease in the
number of issued shares of the Company resulting from a Change in
Capitalization, such adjustments to be effected in the manner reasonably
determined by the Committee. Notwithstanding the foregoing, no fractional shares
shall be issued in making the foregoing adjustments. This provision shall be
effective immediately upon adoption by the Board of Directors and apply to all
currently outstanding equity awards under each of the Plans.


2. All provisions of the Plans remain in effect except to the extent superseded
by the foregoing.
 
IN WITNESS WHEREOF, the Board has caused this Plan to be executed by a duly
authorized officer of the Company as of the date set forth above.
 
 

 
RPC, INC.
 


 
 By: /s/ Ben M. Palmer                               
         Ben M. Palmer
        Vice President, Chief Financial Officer and Treasurer

 